 

FILED

JUL 02 2019
Caps US Dietct Coun
Helena
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION
NISSAN MOTOR ACCEPTANCE Case No. 6:19-cv-00016-CCL
corporation, ORDER FOR SEIZURE AND
DELIVERY OF PERSONAL
Plaintiff, PROPERTY COLLATERAL
VS.
ROBERT ALLEN NISSAN OF
HELENA, INC., an Idaho corporation;
ROBERT T. ALLEN, an individual,
Defendants.

 

 

This matter came before the Court pursuant to stipulation by the parties
following plaintiff Nissan Motor Acceptance Corporation’s (“NMAC”) ex parte
application to enforce forbearance agreement and for an order issuing writ of
possession (the “Application”).

The Court, having reviewed the Application, Affidavit of Sam Huckaby, and
the Court being otherwise fully advised, now, therefore, makes the determination
that NMAC has made a prima-facie showing of the right to possession of the
Collateral and the necessity for seizure of the Collateral by the US Marshal,
District of Montana. Accordingly, the Court concludes that the action is one in
which an order for seizure and delivery of the Collateral should issue and enters

the following orders:

 

 
 

 

ORDER AWARDING POSSESSION OF COLLATERAL
It is hereby ORDERED that NMAC is awarded possession of the Collateral
identified in Exhibit A attached hereto.
UNDERTAKING
The parties stipulate that NMAC is not required to post an undertaking.
SERVICE, SEIZURE AND DELIVERY BY MARSHAL

GOOD CAUSE APPEARING, THEREFORE, IT IS HEREBY ORDERED
that:

1. | NMAC has established that the Collateral is located at Defendant’s
place of business at 3135 Prospect Ave, Helena, MT 59601 (the “Dealership”).

2. The levying officer may enter the following private places at any time
or times, using any necessary reasonable force, whether the premises are occupied
or unoccupied, to take possession of the Collateral or any part thereof: 3135
Prospect Ave, Helena, MT 59601 (“Defendant’s Business Premises”).

3. The levying officer is authorized to remain on Defendant’s Business
Premises at all times until all the Collateral is removed from the Dealership. The
levying officer within whose jurisdiction the Collateral, or some part thereof, is
located, is authorized to execute the order of possession and levy on the Collateral
in either of the following manners as directed by NMAC:

a. The levying officer may seize the Collateral and retain custody;
or

b. The levying officer may maintain the peace while NMAC, its
agents and employees take and maintain possession of the Collateral.

4. Upon delivery of the Collateral to NMAC, the levying officer shall be
held harmless as to the transport, storage, and maintenance of the Collateral.

5. NMAC, its attorneys, or persons under its supervision shall

accompany the levying office during the service and execution of this Court’s

 
 

 

order of possession with respect to all personal property including the vehicles
listed in the attached Exhibit A which are located at Defendant’s Business
Premises.

6. | NMAC, and/or its authorized agents and assigns, is authorized to act
as substitute custodian (“Substitute Custodian”) of any and all items of personal
property that is located and seized within the State of Montana pursuant to this
Order. As Substitute Custodian, it shall hold harmless the levying officer from
liability arising from any acts, incidents, or occurrences in connection with the
seizure and possession of the Collateral arising in the ordinary, authorized scope of
the duties of the levying officer (which acts do not include acts arising from
negligent or intentional tortious conduct), including any third-party claims, and the
levying officer shall be discharged of his or her duties and responsibilities for
safekeeping of the seized goods. The levying officer shall request proof of
insurance from the Substitute Custodian before surrendering the Collateral to the
Substitute Custodian.

7. | NMAC is to store the Collateral in a reasonable manner and either
NMAC or the storage facility shall carry sufficient insurance to protect the
Collateral from loss prior to its sale or disposition. NMAC shall dispose of the
Collateral in the manner provided under the Montana Uniform Commercial Code.

8. NMAC has established that it has a security interest in all accounts of
Defendant. NMAC is authorized under this Order to take possession of all
Collateral in the deposit accounts (the “Accounts”) of Defendant wherever located.
NMAC is authorized to have the levying officer serve a financial institution levy
upon any financial institution with possession of Collateral for turnover of the
Collateral in the Accounts to NMAC through the levying officer in the manner
provided under Montana law. Defendant shall not issue checks, drafts or other

form of withdrawals from the Accounts from the date of the issuance of this Order

 
 

except to make payment to NMAC.

9, Defendant shall deliver and turn over the Collateral to NMAC.

NMAC will hold the Collateral for not less than 10 days in order to allow
Defendant an opportunity to obtain redelivery of the Collateral.

10. The order for possession shall issue forthwith,

11. NMAC’s representatives shall, if the levying officer so requests,
accompany the levying officer to the business premises described above, to review
and examine Defendant’s books and records relating to the vehicles and parts
constituting the Collateral in order to determine the status, location and time and
date of return of any Collateral. NMAC’s representative is authorized to remain at
the Defendant Dealership at all times until all the Collateral is removed from the
Dealership.

12. The levying officer while accomplishing such seizure shall employ
whatever reasonable force necessary to break open and enter the Defendant’s
Business Premises, regardless of whether said premises and/or location is locked or
unlocked or occupied or unoccupied, and to inspect the contents of any parking lot,
garage, room, vehicle, container or desk or document.

DUTY OF DEFENDANT TO DELIVER
AND COOPERATE WITH MARSHAL

IT IS ORDERED that Defendant shall immediately disclose the location of
the Collateral which is the subject of this Order for Seizure and Delivery of
Collateral to NMAC or any of its agents and/or to the Marshal; and that the
Defendant shall not obstruct seizure of the Collateral and shall cooperate with
NMAC or its agents or the Marshal in seizing the Collateral.

NOTICE FOR LIABILITY FOR CONTEMPT
IN CASE OF NON-DELIVERY

Failure of Defendant to turn over possession of the Collateral, or any of it, to

 
 

the Marshal may subject the Defendant to being held in contempt of court upon
application to the Court by NMAC, without further notice.
Done and dated this 2k of July, 2019.

Senior United States District Judge

 

 

 
